Exhibit 10.1

CLIENT LICENSE AGREEMENT AMENDMENT

Re: License Agreement, dated as of 04/25/2011, by and between Immune Cellular
Therapeutics, as Client and Regent Business Centers Woodland Hills, LLC, as
Licensor.

The above referenced Agreement is hereby amended subject to the following
modifications or revisions:

 

  1. The term set forth in the Agreement is hereby extended. The renewal term
will commence on 07/01/2012 and will expire on 06/30/2013.

 

  2. The Fixed Monthly Office Fee for the Office #3090/93/94/95 shall be
$4,410.00 subject to any modifications and/or revisions, which may be agreed to
by both Regent and Client.

 

  3. The contents of the Office as set forth in the License Agreement are
unchanged.

 

  4. Refundable Retainer in the amount of $44.00 is required.

All capitalized terms used in this Agreement shall have the same meamng as set
forth in and defined in the License Agreement.

Except as set forth herein, all other terms and conditions of the License
Agreement shall remain in full force and effect.

Agreed to:

Dated:                        

 

ImmunoCellular Therapeutics, Ltd. By:  

 

Name:  

 

Regent Business Centers Woodland Hills, LLC. By:  

 

Name:  

 